Johnson, J.,
dissenting. The statement of facts shows that the relator, in making his contract with the local directors to teach the school, expressly stipulated for the exclusion of certain •colored youth from the school, and that he faithfully executed •.this contract by actually refusing to admit or teach them ; that it was not practicable for the board of education of the township to provide for them a separate school, and that said board had -ordered them instructed in this school.
This contract being made and performed by the relator in violation of the school law, and of the rights of these children, .and against public policy, as is conceded by the opinion of a majority, I think it follows, that no court of justice should .lend its aid to its enforcement, especially where it appropriates money out of the school funds provided for the equal benefit ■of all. Spurgeon v. McElwain, 6 Ohio, 442; State v. Findley, 10 Ohio, 51; Rossman v. McFarland, 9 Ohio St. 369; Huber v. German Cong., 16 Ohio St. 371; Delaware v. Andrews, 18 Ohio St. 49.